DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 & 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 & 13 of U.S. Patent No. 10,617, 348. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed sets are directed towards a computer-implemented method, a system and a computer program product for affecting living tissue comprising receiving at least one signal from at least one read modality representing release of photons from living neural tissue, computing at least one signal to effect alterations to said living tissue to cause transmission of photons to the living neural tissue and delivering the photons to the living neural tissue.
Claims 1, 8 & 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 & 13 of copending Application No. 16/841,513 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed sets are directed towards computer-implemented method, a system and a computer program product for affecting living tissue comprising receiving at least one signal from at least one read modality representing release of photons from living neural tissue, computing/determining at least one signal to effect alterations/action potentials based on said photonic signals to said living tissue to cause transmission of photons to the living neural tissue and delivering the photons to the living neural tissue.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
AND
Claim 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 9,399,144. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed sets are directed towards a method, for affecting living tissue comprising receiving at least one signal from at least one read modality representing release of photons from living neural tissue, computing at least one signal to effect alterations to said living tissue to cause transmission of photons to the living neural tissue and delivering the photons to the living neural tissue.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howard et al. (US 2013/0338526).

Howard et al. discloses;

1. A computer-implemented method for affecting living neural tissue comprising: receiving at least one signal from at least one read modality, the signal representing release of photons from the living neural tissue, the read modality comprising at least one read modality neural interface implanted in the living neural tissue (e.g., via the disclosed EEG ‘read’ modality that will allow to record localized and stimulus specific brain activity); computing at least one signal to effect alterations to the living neural tissue based on the received input signal, the computed signal adapted to cause transmission of photons to the living neural tissue; and delivering the photons to the living neural tissue to effect alterations to the living tissue using at least one write modality neural interface (e.g., via the disclosed FCU/MCP write modality component) implanted in the living neural tissue {e.g., [0039]-[0042], [0046]-[0051], [0065]-[0067] & (Fig 4)}.

2. The method of claim 1, wherein the at least one read modality neural interface and the at least one write modality neural interface comprise the same read/write apparatus (e.g., [0039]-[0042]).

3. The method of claim 2, wherein the read/write apparatus comprises at least one optic fiber coated with single wall carbon nanotubes (e.g., via the disclosed use of optical probes, [0105]).

4. The method of claim 3, wherein the released photons and the delivered photons comprise at least one of near ultraviolet photons, blue photons, or green photons (e.g., [0048]-[0052]).

5. The method of claim 4, wherein the near ultraviolet photons are a free radical reaction byproduct from mitochondria of the living neural tissue, the blue photons are emitted by NAD(P)H upon absorption of near-UV photons, and the green photons are generated by NAD(P)H oxidases, upon absorption of a (NAD(P)H-generated) blue photon (e.g., [0048]-[0052]).

6. The method of claim 5, wherein the near ultraviolet photons have a wavelength of about 380 nm, the blue photons have a wavelength of about 470 nm, and the green photons have a wavelength of about 530 nm (e.g., [0048]-[0052]).

7. The system of claim 6, wherein the delivered photons cause formation of at least one memory pattern in the neural tissue and wherein the computed signal is computed so as to cause the delivered photons to cause formation of at least one memory pattern in the neural tissue (e.g., [0060]-[0061]).

8.  A system for affecting living neural tissue comprising: at least one photonic read modality adapted to receive photons from living neural tissue and generating a signal representing the released photons, wherein the at least one photonic read modality comprises at least one read modality neural interface adapted to be implanted in the living neural tissue; at least one photonic write modality adapted to deliver photons to the living neural tissue to effect alterations to the living tissue based on at least one computed signal, wherein the at least one photonic write modality comprises at least one write modality neural interface adapted to be implanted in the living neural tissue; and computing circuitry comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor to compute the at least one signal {e.g., [0039]-[0042], [0046]-[0051], [0065]-[0067] & (Fig 4)}.

9. The system of claim 8, wherein the at least one read modality neural interface and the at least one write modality neural interface comprise the same read/write apparatus (e.g., [0039]-[0042]).

10. The system of claim 9, wherein the read/write apparatus comprises at least one optic fiber coated with single wall carbon nanotubes (e.g., via the disclosed use of optical probes, [0105]).

11. The system of claim 10, wherein the released photons and the delivered photons comprise at least one of near ultraviolet photons, blue photons, or green photons (e.g., [0048]-[0052]).

12. The system of claim 11, wherein the near ultraviolet photons are a free radical reaction byproduct from mitochondria of the living neural tissue, the blue photons are emitted by NAD(P)H upon absorption of near-UV photons, and the green photons are generated by NAD(P)H oxidases, upon absorption of a (NAD(P)H-generated) blue photon (e.g., [0048]-[0052]).

13. The system of claim 12, wherein the near ultraviolet photons have a wavelength of about 380 nm, the blue photons have a wavelength of about 470 nm, and the green photons have a wavelength of about 530 nm (e.g., [0048]-[0052]).

14. The system of claim 13, wherein the delivered photons cause formation of at least one memory pattern in the neural tissue and wherein the computed signal is computed so as to cause the delivered photons to cause formation of at least one memory pattern in the neural tissue (e.g., [0060]-[0061]).

15. A non-transitory computer program product for affecting living neural tissue, the non-transitory computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a computer, to cause the computer to perform a method comprising: receiving at least one signal from at least one read modality, the signal representing release of photons from the living neural tissue, the read modality 7 of 13
comprising at least one read modality neural interface implanted in the living neural tissue; computing at least one signal to effect alterations to the living neural tissue based on the received input signal, the computed signal adapted to cause transmission of photons to the living neural tissue; and delivering the photons to the living neural tissue to effect alterations to the living tissue using at least one write modality neural interface implanted in the living neural tissue {e.g., [0039]-[0042], [0046]-[0051], [0065]-[0067] & (Fig 4)}.

16. The computer program product of claim 15, wherein the at least one read modality neural interface and the at least one write modality neural interface comprise the same read/write apparatus (e.g., [0039]-[0042]).

17. The computer program product of claim 16, wherein the read/write apparatus comprises at least one optic fiber coated with single wall carbon nanotubes (e.g., via the disclosed use of optical probes, [0105]).

18. The computer program product of claim 17, wherein the released photons and the delivered photons comprise at least one of near ultraviolet photons, blue photons, or green photons (e.g., [0048]-[0052]).

19. The computer program product of claim 18, wherein the near ultraviolet photons are a free radical reaction byproduct from mitochondria of the living neural tissue, the blue photons are emitted by NAD(P)H upon absorption of near-UV photons, and the green photons are generated by NAD(P)H oxidases, upon absorption of a (NAD(P)H-generated) blue photon (e.g., [0048]-[0052]).

20. The computer program product of claim 19, wherein the near ultraviolet photons have a wavelength of about 380 nm, the blue photons have a wavelength of about 470 nm, and the green photons have a wavelength of about 530 nm (e.g., [0048]-[0052]).

21. The computer program product of claim 20, wherein the delivered photons cause formation of at least one memory pattern in the neural tissue and wherein the computed signal is computed so as to cause the delivered photons to cause formation of at least one memory pattern in the neural tissue.

Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive. The examiner acknowledge the non-statutory double patenting rejection previously submitted but has not formerly addressed the rejection(s).
The examiner also notes that an additional non-statutory, double patenting rejection has been
Added to the previous rejections.  Please see the above action.
Applicant’s arguments, with respect to the specification/claim objections and the 101 claim rejections have been fully considered and are persuasive and have been withdrawn. 
Applicant’s arguments, filed June 27, 2022, with respect to the rejection(s) of claim(s) 1-21 under Miesenbock et al. (as cited) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Howard et al. (US 2013/0338526).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792